Barriga v Ditmore (2017 NY Slip Op 04562)





Barriga v Ditmore


2017 NY Slip Op 04562


Decided on June 8, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 8, 2017

Friedman, J.P., Gische, Kapnick, Kahn, Gesmer, JJ.


4213 302067/12

[*1]Hity Barriga, Plaintiff-Appellant,
vStephen Ditmore, Defendant-Respondent.


Hallock & Malerba, P.C., Deer Park (Allen Goldberg of counsel), for appellant.
Russo & Tambasco, Melville (Susan J. Mitola of counsel), for respondent.

Order, Supreme Court, Bronx County (Julia I. Rodriguez, J.), entered on or about May 31, 2016, which granted defendant's motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
The record demonstrates as a matter of law that, when plaintiff lost control of her car on the snowy parkway and slid into defendant's lane a mere half a car length ahead of him, defendant was presented with an emergency not of his making that afforded him little or no time for reasoned consideration, and that he cannot be held liable for failing to avoid a collision with plaintiff's car (see Caban v Vega , 226 AD2d 109 [1st Dept 1996]). The unrefuted evidence shows that, although it was snowing heavily, visibility was not a problem. Defendant was cognizant of the road conditions and maintained a vehicle speed of less than 45 miles per hour even as traffic to his left was passing him. Plaintiff presented no evidence to support her contention that defendant was unable to stop in time to avoid the collision because he was not driving reasonably for the weather conditions.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 8, 2017
CLERK